Citation Nr: 1637178	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-26 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.  


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006, and from October 2007 to October 2008, with additional National Guard service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in November 2013.  The RO issued a statement of the case (SOC) in May 2014.  The Veteran subsequently perfected his appeal with a VA Form 9 in April 2014.  
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he is entitled to an initial rating in excess of 50 percent for his service-connected PTSD.   

In March 2013 the Veteran had a VA examination, and was diagnosed with posttraumatic stress disorder.  The Veteran had symptoms such as anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  He was taking medication and attending therapy on occasion.  The examiner noted the Veteran's symptoms cause occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.   

In November 2013 the Veteran submitted a statement that he is experiencing suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, and an inability to establish and maintain effective relationships.   He reported taking medication to control his anxiety, depression, aggressiveness, insomnia, and hypervigilance.  

In July 2014, the Veteran reported that he sought treatment at the VA for suicidal ideation, depression, panic issues, violent action, and an inability to maintain relationships.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   
The Veteran last had a VA examination in March 2013.  In November 2013 and July 2014 the Veteran submitted a statement that his PTSD symptoms had worsened, as demonstrated by his need to seek treatment at the VA, an inability to maintain relationships, and suicidal ideation.  

Given the above, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  A VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the Veterans Claims Assistance Act of 2000, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

Ongoing VA medical records should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Under 38 C.F.R. § 3.159(c)(2), efforts to obtain federal records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.

The Board finds that a remand is necessary so that the agency of original jurisdiction can obtain outstanding treatment records, schedule a VA examination, and any additional development that is deemed necessary, on that aspect of the appeal.




Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all ongoing federal treatment records.  All efforts to obtain VA records should be fully documented.  The federal facility must provide a negative response if records are not available, and notice to the Veteran of the inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2. Send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.

3. After any outstanding federal and private treatment records are associated with the claims file, schedule the Veteran for an examination to determine the extent of his PTSD.  The entire claims file, to include a copy of this REMAND must be made available to the physician designated to examine the Veteran and the examination report should include discussion of the Veteran's documented medical history and assertions.   

   The examiner should provide a full description of the 
   effects, to include all associated limitations, of the 
   Veteran's service-connected conditions on his ordinary 
   activities, to include his employability, taking into 
   consideration his level of education, special training, 
   and previous work experience, but not his age or any
   impairment caused by nonservice-connected 
   disabilities. The rationale for any opinion offered 
   should be provided.  

4. After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.












	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




